PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/030,220
Filing Date: 23 Sep 2020
Appellant(s): Shao et al.



__________________
Jason Tsai
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 03, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding independent claims 1 and 15, Appellant essentially contends that there is no motivation to combine the Mirski-Fitton and Theuwissen references as asserted in the Final Office Action (FOA) mailed December 03, 2021(Appeal Brief (AB) at p 7, 2nd ¶).  Examiner respectfully disagrees and demonstrates below that there is ample motivation to combine Mirski-Fitton and Theuwissen references.  More significantly, the Examiner submits that that Appellant’s arguments to the contrary do not identify deficiencies in nor dispel the Examiner’s reasoning to combine the references.
As an initial matter, Examiner points out that nowhere in the Appeal Brief does the Appellant challenge the Examiner’s findings of fact.  That is, Mirski-Fitton and Theuwissen references teach each and every limitation recited in independent claims 1, 9, and 15.   In addition, Jepson and Theuwissen also disclose each and every limitation recited in claims 1 and 15; and Jepsen, Theuwissen, and Cote disclose each and every limitation of claim 9.  Appellant’s arguments are only directed to a lack of motivation to combine the prior art references as articulated in the FOA.  Therefore, for the sake of brevity, Examiner will dispense with an explication of how the prior art references are mapped to the claim limitations.  Instead, the Examiner respectfully invites the reader to consult the FOA mailed December 3, 2021 for such mapping.
Examiner now turns to the motivation for combining the Mirski-Fitton and Theuwissen references.  In the FOA, the Examiner pointed out that both Mirksi-Fitton and Theuwissen references are directed to light measurement circuitry having photodetectors.  Mirski-Fitton at Figs. 1, 16-17 and ¶ [0037], in particular, disclose that its light detectors “comprise fast light detecting diodes in the preferred embodiment” (emphasis added).  ¶ [0084] discloses an array of light sensors, which are disposed under respective pixels of a display.  Similarly, Theuwissen also discloses light measurement circuitry having photodetectors arranged in an array, See Theuwissen at ¶ [0043], in particular.  Theuwissen at ¶ [0004]-[0005], [0057], in particular, also discloses that its photodetectors are photodiodes. 
Consequently, since both Mirski-Fitton and Theuwissen disclose light measurement circuitry using photo diodes, there is a strong basis by which a person of ordinary skill may simply substitute the teaching of one into the other with predictable results.  Indeed, MPEP 2143(I)(B) permits “simple substitution of one known element for another to obtain predictable results.”  In this case, the predictable result is to convert light energy into electrical energy (See Theuwissen at Abstract; Claim 1).
However, Theuwissen at ¶ [0057] also provides an additional motivation to use its photodiode, which is to increase the dynamic range of the photodiode (See also ¶s [0009], [0011]).  
Based on the discussion provided above, combining Mirski-Fitton and Theuwissen as set forth by the Examiner in the FOA is cogent and proper. 

Having established the combining Mirski-Fitton and Theuwissen is proper, Examiner turns to Appellant’s arguments.  Appellant’s first argument contends that Mirski-Fitton and Theuwissen disclose “very different optical sensors with substantially different design considerations” (AB at p 7, 3rd ¶).  Appellant tries to distinguish Mirski-Fitton and Theuwissen by characterizing the first as directed to a glare sensor and the second as directed to an image sensor (AB at pp. 7-9).
Examiner respectfully disagrees with Appellant’s characterizations because as established above both Mirski-Fitton and Theuwissen disclose photodiode based light sensors.  Moreover, the purpose for which the light sensors are used is not relevant to the inquiry of whether one can be substituted for the other.  Consequently, the different design consideration have no effect in this case.  What is relevant is that there are two kinds of photodiodes, and that one can easily be substituted for the other with the predicable result that light energy is converted into a measurable electrical energy signal.
Second, Appellant contends that modifying Mirski-Fitton’s glare sensor with Theuwissen’s image sensor results in a commercially impractical combination (AB at p. 9, 2nd ¶).  Specifically, Appellant states “that forming Mirski-Fitton’s 252 glare sensors on a single piece of silicon as large as a display is prohibitively expensive…  To have an image sensor that is as big as a display in an electronic device would be extremely costly to manufacture at scale” (AB at pp. 9-10).  Examiner respectfully disagrees and submits this argument is incorrect at several levels.
High cost may be a motivation of a businessman not to pursue a commercial activity.  However, cost is a commercial consideration and not a technical consideration when evaluating the feasibility of a technical solution, i.e. whether the invention or combination will actually work.  A person having ordinary skill in the art is motivated by technologically possible considerations to arrive at inventive solutions.  Furthermore, Appellant does not provide any affirmative evidence that the cost is prohibitive.  Instead, Appellant simply assumes without support that the cost is prohibitive. Therefore, Appellant’s arguments contending prohibitive cost is misplaced.
In addition, photodiodes, like transistors, are well-known in the art to be made individually (i.e. discrete form) or integrated (on a single substrate for size reduction).  Indeed, before the advent of the integrated circuit, diodes, transistors, and other electronic components were available in discrete form.  Theuwissen, uses pinned (positive-intrinsic-negative) photodiodes particularly in CMOS based image sensors.  But Theuwissen does not preclude that pinned photodiodes can be made/used individually or discretely.1  Appellant incorrectly imputes that because Theuwissen’s image sensor is integrated circuit, the Mirski-Fitton photodiodes must also be an integrated circuit that must be scaled to a size as large as a display.  This is a false premise and does not operate to undermine Examiner’s simple substitution with predictable results combination of Mirski-Fitton and Theuwissen.
Lastly, MPEP 2144.04(V) establishes that making separable (or integral) is obvious.  Therefore, it necessarily follows that Theuwissen’s photodiodes need not be integrated onto a single piece of silicon scaled to the size of a display.
Finally, Appellant contends that “In other words, the Examiner is simultaneously arguing and conceding that the combination of Mirski-Fitton and Theuwissen does not yield a combination where the array of glare sensors are formed on one semiconductor substrate, as recited by claim 1” (AB at p 10).  Examiner disagrees.  As explained above, Examiner’s simple substitution combination with predictable results is proper.  Consequently, this argument is untenable. 

Regarding independent claims 9 and15, Appellant argues that the rejection of claims 9 and 15 are in error (AB at p. 11).  Examiner respectfully disagrees and submits that the combination of Mirski-Fitton and Theuwissen contemplates the entirety of claim 15, and the relevant subject matter recited in claim 9.

Further regarding independent claim 9, Appellant contends without support that there is storage capacitors and transistors are not common place in ambient light sensors in Mirski-Fitton (AB at p. 12-13).  Examiner respectfully disagrees because photo-transistors are well-known in the art.  Also, this argument does not operate to dispel the simple substitution combination with predicable results of Mirski-Fitton and Theuwissen as set forth by the Examiner in the FOA.  Moreover, there is an ample basis by with a person of ordinary skill would combine Cote with the combination of Mirksi-Fitton and Theuwissen as articulated in the FOA at p. 11.

As to the rejection of claims 1, 9 and 15 under the combination of Jepsen and Theuwissen, Appellant contends that the Jepsen reference fails to disclose the claimed aspect of “light passing through a subset of the array of pixels overlapping the photodetectors” (AB at pp. 13-15).  Examiner respectfully disagrees.  Figs. 4-5 of Jepsen illustrates a co-located imaging and display pixel (CIDP) array 505.  ¶ [0021]-[0022] describe instances of where light would pass through a subset of the array of pixels overlapping the photodetectors.  For instance, ¶ [0022] discloses:
[0022] Embodiments of the disclosure may be utilized in imaging devices for medical, sensing, or navigation contexts. In one particular embodiment in the medical context, an infrared image signal is received by the image pixels of the panel having co-located imaging and display pixels. The infrared image signal is exiting body tissue (e.g. brain or abdomen). The display pixels of the panel are then driven to emit a reconstruction of the received infrared image signal to focus/direct infrared light back into a voxel of tissue along the path (in reverse) that the infrared image signal propagated along to arrive at the image pixels. Illuminating the voxel with the reconstructed infrared light allows for a subsequent measurement of the infrared light that is absorbed/scattered by the particular voxel. These and other embodiments are described in more detail below with respect to FIGS. 1-13. (emphasis added)

Based on the above, the infrared signal that exits the body tissue under measurement is necessarily captured by a subset of co-located imaging and display pixels.  It would not be possible otherwise to generate a reconstruction that would focus/direct infrared light along the same path.  Thus, under the broadest reasonable interpretation (BRI) standard, Jepsen discloses the claimed aspect which Appellant contends is absent.
Second, Appellant’s argument to the contrary must fail because Mirski-Fitton affirmatively discloses the claimed aspect of “light passing through a subset of the array of pixels overlapping the photodetectors.”  See Mirski-Fitton at Figs. 16-17, [0084].
Third, that light would pass through a subset of pixels is well-known in the art to be obvious.  If same light were to pass through all the pixels, it would not be possible for the sensor to take an image that could be later viewed.  Therefore, it necessarily follows that different light must impinge on a different areas of the pixel array. 

Further, regarding the rejection of claim 9 under Jepsen, Theuwissen, and Cote, Appellant contends that there is no motivation these references (AB at pp. 15-17).  In particular, Appellant contends that the Cote reference is in apposite (AB at pp. 16-17).  Examiner respectfully disagrees and submits that the motivation to combine with Cote with the combination of Jepsen and Theuwissen as set forth in the FOA at page 18 is sound.  
Indeed, both Cote and the combination of Jepsen and Theuwissen disclose display devices.  Therefore, the exists a strong foundation upon which a person of ordinary skill would be motivated to combine their teachings.  Furthermore, nowhere does the Examiner state or suggest replacing “Jepsen’s human tissue illuminator in a small medical image device with a much bigger touch display as taught by Cote.”  Nor is there any impermissible hindsight (AB at p. 16-17).  Appellant’s arguments to this effect are misplaced.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
Conferees:
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622 
                                                                                                                                                                                                       /AMARE MENGISTU/ Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.digikey.com/catalog/en/partgroup/silicon-pin-photodiode/12409  (Published September 23, 2015)